Citation Nr: 1823145	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  10-39 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for pes planus to include as secondary to service-connected back, tinea pedis, and onychomycosis disabilities.  

2.  Entitlement to a compensable rating for service-connected bilateral tinea pedis and onychomycosis, to include separate compensable ratings.   

3.  Entitlement to service connection for left eye conjunctivitis.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1992 to November 1998. 

These matters come to the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction now rests with the Atlanta, Georgia RO.    

In March 2014, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.  In November 2016, the Board reopened the Veteran's previously denied service connection claim for pes planus.  Also in November 2016, the Board remanded the underlying service connection claim for pes planus, along with the other issues on appeal here, for additional development.  

The issue of entitlement to an increased rating (to include separate compensable ratings) for service-connected tinea pedis and onychomycosis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ. 


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence, including service treatment records (STRs) showing mild pes planus at entrance and moderate pes planus at separation, STRs showing worsening back problems during service, and post-service records showing significant foot disability related by the Veteran's VA physician to his back pain, is at least evenly balanced for and against (in "relative equipoise") a finding that the Veteran's pre-existing pes planus was aggravated by his service.  The January 2017 negative VA opinion cannot be assigned significant probative weight because the examiner did not, as the Board specifically directed, consider that the Veteran's pes planus had increased to some degree during service.  Thus, the examiner did not provide a specific finding, required by regulation to rebut presumed aggravation, as to whether the established increase in severity was beyond normal progression.  The examiner also did not discuss and account for evidence supporting the Veteran's claim including the Veteran's VA physician's competent and probative finding of a continued relationship between the Veteran's pes plans and his back pain.   

2.  The weight of the competent and probative evidence is against a finding that the Veteran's current left eye allergic conjunctivitis had its onset during active service or is otherwise related to such service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral pes planus is warranted.  38 U.S.C. §§ 1131, 1153, 5107 (2012); 38 C.F.R. §3.102, 3.303, 3.304, 3.307, 3.309 (2017).

2.  Service connection for left eye conjunctivitis is not warranted.  38 U.S.C. §§ 1131, 1153, 5107 (2012); 38 C.F.R. §3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal connection (nexus) between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Lay evidence may be competent evidence to establish incurrence of a disability in service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question requires medical knowledge.  Id.  Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).

Whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102. 

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.).  The Board will summarize the relevant evidence and focus the analysis specifically on what the evidence shows, or does not show, as to the claim.

In an August 1994 STR, the Veteran reported left eye redness for one day.  He denied a foreign body in his eye or injury to his eye.  He denied impaired or double vision.  On examination, his vision was normal.  He was diagnosed with left eye conjunctivitis, treated with medication, and advised to return to care as needed.

In a February 1996 STR, the Veteran reported his left eye was swollen after being hit.  The assessment was traumatic subconjunctival hemorrhage.  

In an October 1997 periodic in-service examination, the Veteran's ophthalmologic and vision examinations were normal. 

An August 1998 pre-discharge VA examination is negative for any reports of eye conditions or symptoms.  

During his April 2014 VA examination, the Veteran reported a 14-year history of a watery, itchy left eye that occasionally swells.  He reported having seasonal allergies.  His examination was notable for mild bilateral papillary conjunctivitis. There was no decrease in visual acuity or other visual defect.  The examiner diagnosed bilateral non-trachomatous (non-bacterial) conjunctivitis and explained that this condition, allergic conjunctivitis, was more likely than not related to the Veteran's environmental allergies and less likely than not related to his February 1996 in-service blunt trauma to the eye.  

The May 2017 VA examiner, as directed by the Board's remand, provided an addendum opinion as to any relation between the August 1994 conjunctivitis and the Veteran's current conjunctivitis.  The examiner noted the April 2014 VA examiner's opinion that the Veteran currently has allergic conjunctivitis.  The examiner reviewed the symptoms of allergic conjunctivitis and noted that these were consistent with the Veteran's medical diagnosis of environmental allergies.  The examiner also reviewed the August 1994 STR in detail and concluded that it is less likely than not that the Veteran's in-service bacterial conjunctivitis has any ocular sequelae or residuals.  To support this conclusion, he noted that the Veteran' in-service eye infection was treated appropriately, and that the Veteran had no ocular sequelae or residuals noted after that treatment, to include during his October 1997 examination.  He noted again that the current diagnosis is allergic conjunctivitis due to environmental allergies including dust, smoke, and dander.  

Analysis

It is undisputed that the Veteran has a current diagnosis of left eye allergic conjunctivitis.  The crucial question before the Board is whether there is any relationship between this diagnosis and his active service, to include the August 1994 and February 1996 in-service eye treatment.  After a careful review of the evidence, the Board finds that the probative weight of the evidence is against a finding that there is any relationship between the Veteran's service and his current eye condition.  The April 2014 VA examiner diagnosed the Veteran with allergic conjunctivitis and supported this conclusion with a detailed review of the Veteran's clinical history including his reported symptoms and his diagnosis of seasonal allergies.  The examiner also carefully reviewed the February 1996 STR showing in-service blunt trauma and the Veteran's report of this incident.  Therefore, the examiner based his negative nexus opinion on the dual findings that the Veteran's current diagnosis is related to seasonal allergies and not to service and that the in-service trauma did not cause any sequelae noted in later STRs, his periodic examination, his current examination, and the Veteran's own report.

Because this examiner did not address the Veteran's August 1994 in-service bacterial conjunctivitis, the Board remanded the case for an addendum opinion.  As detailed above, the April 2017 examiner reviewed and analyzed the Veteran's clinical history including his reported eye symptoms, the August 1994 STR, and the April 2014 VA examination report.  Based on this review, the examiner provided a negative nexus opinion as to any link between the in-service bacterial conjunctivitis and the Veteran's current allergic (non-bacterial) conjunctivitis.  STRs are negative for any in-service diagnosis of allergic conjunctivitis or report of related symptoms.   In his April 2014 VA examination, the Veteran reported onset of his current eye symptoms was 14 years prior, so about May 2000.  He has not stated that his current symptoms occurred in service, and the record does not show any in-service report of eye itchiness, watering, or swelling (except for the isolated incident due to trauma).   

The Board acknowledges the Veteran's belief that his current eye condition is the same as the condition diagnosed and treated in service and certainly finds no reason to doubt his credibility.  Rather, the Board appreciates his diligent efforts to explain his clinical history and his current symptoms.  However, while the Veteran is competent to report his symptoms including their nature and onset, the Board finds that the question of a relationship between his in-service bacterial eye infection and his currently diagnosed allergic conjunctivitis is a complicated medical question for which the Veteran, as a lay person, is not able to provide competent or probative evidence.  See Jandreau, supra.  In contrast, the Board assigns significant probative weight to the April 2017 VA examiner's detailed explanation of the difference between the Veteran's current allergic conjunctivitis (eye irritation related to seasonal allergies) and his in-service bacterial conjunctivitis (eye infection not related to allergies).  

Because the weight of the evidence is against a finding that there is any connection between the Veteran's service and his current eye condition, service connection cannot be granted.

ORDER

Service connection for pes planus is granted.

Service connection for left eye conjunctivitis is denied. 


REMAND

In a November 2017 appellate brief, the Veteran's representative asserted that the VA examination reports do not capture the Veteran's disability picture because they do not address his pain and extensive breakouts during flare-ups.  In rating a skin disability, the Board is required to address the frequency, duration, and outbreaks of skin disease exacerbation and to consider the skin disorder at those times when it was most disabling during the relevant period.  Ardison v. Brown, 6 Vet. App. 405 (1994). 

On remand, the Veteran should be afforded another VA examination, if possible during an active phase of his skin disorders.  If the examination cannot be conducted at such time, it is imperative that the VA examiner review the Veteran's medical history to include his reported symptoms and render an opinion as to the percentage of the body that could be affected during a flare-up.  The VA examiner should also note specifically whether the Veteran has taken systemic therapy such as corticosteroids or other immunosuppressive drugs to treat his skin conditions, and if so, to note the total duration of such use.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA or adequately identified private treatment records related to the claim on appeal.  

2.  Then schedule the Veteran for a VA examination to determine the current severity of his service-connected tinea pedis with onychomycosis.  To the extent possible, the examination should be scheduled during an eruption or flare-up of his skin disorders to give the best indication of the disability at its worst.  The claims folder and a copy of this REMAND must be made available to the examiner in conjunction with the opinion and/or examination.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The examiner should elicit from the Veteran and record a complete history of the symptoms the Veteran attributes to his service-connected tinea pedis and onychomycosis.  

The examiner should also respond to the following:

(a) Measure and record all manifestations of the Veteran's skin disabilities, including the percentage [estimated if necessary] of the entire body and of the exposed areas of the body affected by his tinea pedis and onychomycosis at their worst. 

(b) Indicate the frequency with which the Veteran has received treatment for the skin disorder with systemic therapy such as corticosteroids or immunosuppressive drugs.  

(c) Discuss the symptoms attributed by the Veteran to his service-connected skin disabilities, to include the symptoms reported in his prior VA examinations.  If these are not considered related to his service-connected disabilities, the examiner should so state and explain why.  

The examiner should consider all lay and medical evidence of record, to include the Veteran's descriptions of the timing and severity his symptoms. 

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also request in a clarification being requested).

3.  The AOJ should then readjudicate the claim on appeal.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


